[Cite as State v. Christie, 2011-Ohio-520.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               DEFIANCE COUNTY



STATE OF OHIO,                                         CASE NO. 4-10-04

    PLAINTIFF-APPELLEE,

  v.

CHAD CHRISTIE,                                             OPINION

    DEFENDANT-APPELLANT.



                 Appeal from Defiance County Common Pleas Court
                           Trial Court No. 98 CR 07411

                                       Judgment Affirmed

                             Date of Decision: February 4, 2011




APPEARANCES:

        Kenneth J. Rexford for Appellant

        Russell R. Herman for Appellee
Case No. 4-10-04




SHAW, J.

       {¶1} The appellant, Chad D. Christie (“Christie”), appeals the January 28,

2010 judgment of the Defiance County Court of Common Pleas finding him guilty

of one count of attempted murder with a firearm specification, two counts of

kidnapping, and one count of aggravated burglary. Christie was sentenced to

twenty-five years in prison for these offenses.

       {¶2} In late 1998, Christie and his wife, Anetta, experienced martial

difficulties and decided to separate. Anetta and the couples’ young child stayed

with Anetta’s sister, Kim Riblet, and her family during the separation.        On

November 11, 1998, Christie arrived at Kim’s residence armed with a 12-gauge

shotgun which he apparently intended to use to commit suicide in front of Anetta.

To avoid detection, Christie placed a ladder on the backside of the residence and

climbed through a window.

       {¶3} Once inside the residence, Christie began searching for his wife when

he encountered Kim. Armed with the shotgun, Christie ordered Kim into one of

the bedrooms where Anetta was sleeping.           Christie then marched Anetta at

gunpoint downstairs to the living room where he fired the gun at Anetta’s head,

removing a significant portion of her ear. Christie then turned the gun on himself




                                         -2-
Case No. 4-10-04



and fired a shot upward through the right side of his jaw. Anetta and Christie’s

gunshot wounds were not fatal; however, both were permanently disfigured.

       {¶4} On December 3, 1998, the Defiance County Grand Jury indicted

Christie on the following charges: count one, attempted murder in violation of

R.C. 2923.02, a felony of the first degree; counts two and three, kidnapping in

violation of R.C. 2905.01(A)(2) and (3), both felonies of the first degree; count

four, aggravated burglary in violation of R.C. 2911.11(A)(1) and (2), a felony of

the first degree; count five, felonious assault in violation R.C. 2903.11(A)(1) and

(2), a felony of the second degree, and count six, domestic violence in violation of

R.C. 2919.25(A), a felony of the fifth degree. Each count with the exception of

count six, domestic violence, was charged with a firearm specification.

       {¶5} On December 10, 1998, Christie appeared for arraignment with

counsel and entered pleas of not guilty and not guilty by reason of insanity

(“NGRI”) to all six counts. Christie’s counsel then filed a written request for an

evaluation of Christie’s competency to stand trial.      The trial court accepted

Christie’s not guilty and NGRI pleas and granted Christie’s request for a

competency evaluation. The court subsequently ordered psychiatric evaluations

regarding both Christie’s competency to stand trial and his NGRI plea to be

conducted at the Court Diagnostic and Treatment Center.           The matter was

continued until the evaluations were completed.


                                        -3-
Case No. 4-10-04



       {¶6} In early January of 1999, the Court Diagnosis and Treatment Center

completed evaluations making the following findings. With regard to Christie’s

competency to stand trial, the evaluation found that there were no psychiatric or

intellectual impediments to Christie’s competence to stand trial. The evaluation

assessing Christie’s NGRI plea concluded that Christie suffered from no signs or

symptoms of any mental illness that would have prevented him from

understanding right and wrong at the time of the offense.

       {¶7} On February 18, 1999, Christie entered a negotiated plea of guilty to

the charges of attempted murder with a firearm specification, two counts of

kidnapping, and aggravated burglary.           Pursuant to the negotiated plea, the

prosecution dismissed the charges of felonious assault and domestic violence as

well as the remaining firearm specifications listed in the indictment.

       {¶8} On March 2, 1999, the trial court sentenced Christie to eight years of

imprisonment for the charge of attempted murder, to run consecutively with the

mandatory three-year prison term for the firearm specification, and seven years in

imprisonment on each charge of kidnapping, with each prison term to run

consecutively to the prior charges for a total of twenty-five years. The trial court

ordered Christie to serve seven years in prison on the aggravated burglary charge

to run concurrently with the twenty-five-year prison term imposed on the other

three charges.


                                         -4-
Case No. 4-10-04



       {¶9} On November 24, 2004, Christie, pro se, filed a motion for leave to

file a delayed appeal with this Court. As the basis for his motion, Christie claimed

that he was unable to timely file an appeal of his sentence because he was

hospitalized as a result of the self-inflicted gunshot wound which he suffered

during the commission of the underlying offenses.         This Court subsequently

denied Christie’s motion for leave to file a delayed appeal.

       {¶10} On May 1, 2009, Christie, through retained counsel, filed a “Motion

for Sentencing Hearing and Additional Relief.” In his motion, Christie argued that

the trial court failed to properly inform him of postrelease control and that

pursuant to the Supreme Court of Ohio’s decision in State v. Bezak his sentence

was now “void.” 114 Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961. Christie

further maintained that because his sentence was “void,” it was as if he had never

been sentenced. Christie asserted that he was now entitled to a de novo sentencing

hearing in accordance with Bezak.

       {¶11} The trial court subsequently granted Christie’s motion for sentencing.

On June 12, 2009, Christie filed a “Motion to Withdraw Plea or Alternatively to

Vacate Plea.” Christie outlined four grounds to support his claim that the trial

court should permit him to withdraw his guilty plea.

       {¶12} First, Christie alleged that counts two and three of the indictment,

which charged Christie with kidnapping in violation of R.C. 2905.01(A)(2) and


                                         -5-
Case No. 4-10-04



(3), were fatally defective because the counts alleged two separate offenses.

Second, Christie argued that his plea was not knowing, voluntary, and intelligent

because the trial court gave him improper advice concerning the merger of the

offenses at sentencing. Third, Christie maintained that because his sentence was

“void,” his motion to withdraw his plea was considered a pre-sentence motion and

must be “liberally granted” by the trial court. See State v. Boswell, 121 Ohio St.3d

575, 2009-Ohio-1577, 906 N.E.2d 422. Fourth, Christie contended that once the

issue of his competency to stand trial was raised, the trial court was mandated by

R.C. 2945.37 to conduct a hearing on the issue. Christie asserted that the trial

court failed to conduct a formal hearing on the issue of his competency and

maintained that the trial court was without jurisdiction to hear his change of plea

in February of 1999.

       {¶13} On July 7, 2009, the trial court conducted a hearing on Christie’s

motions for sentencing and withdrawing his guilty plea. On July 10, 2009, the

trial court denied Christie’s motion to withdraw his guilty plea and imposed the

previous sentence of twenty-five years in prison. The trial court also properly

informed him of postrelease control and the possible sanctions for violation.

       {¶14} On July 20, 2009, Christie filed his notice of appeal from the trial

court’s July 10, 2009 judgment. This Court subsequently dismissed the appeal

because the trial court’s July 10, 2009 Judgment Entry contained an error under


                                        -6-
Case No. 4-10-04



State v. Baker by failing to include the means of conviction when it imposed

Christie’s sentence. 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163.

      {¶15} On January 22, 2010, the trial court held another resentencing

hearing and entered a new Judgment Entry on January 28, 2010 correcting the

Baker error. Christie now appeals from this judgment, asserting the following

assignments of error.

                        ASSIGNMENT OF ERROR I

      THE TRIAL COURT IMPOSED A SENTENCE OF TWENTY-
      FIVE YEARS BY RUNNING NON-MINIMUM SENTENCES
      CONSECUTIVELY PURSUANT TO A SENTENCING LAW
      THAT WAS UNCONSTITUTIONAL FOR DEPRIVATION OF
      CHRISTIE’S RIGHT TO TRIAL BY JURY ON THOSE
      FACTS NECESSARILY FOUND TO SUPPORT THE
      ENHANCEMENT OF CONSECUTIVE SENTENCING, IN
      VIOLATION OF BOTH THE OHIO CONSTITUTION AND
      OF THE UNITED STATES CONSTITUTION.

                        ASSIGNMENT OF ERROR II

      THE TRIAL COURT ERRED BY DENYING THE PRE-
      SENTENCING MOTION OF THE ACCUSED TO
      WITHDRAW HIS PLEA, IN VIOLATION OF THE OHIO
      RULES OF CRIMINAL PROCEDURE AND OF THE OHIO
      CONSTITUTION.

                        ASSIGNMENT OF ERROR III

      THE PLEA WAS INEFFECTIVE BECAUSE COUNTS II, III,
      AND IV ARE FATALLY DEFECTIVE FOR ALLEGING
      MORE THAN ONE OFFENSE IN A SINGLE COUNT, AS A
      RESULT OF WHICH THE PLEAS AS TO EACH OF
      COUNTS II, III, AND IV ARE INEFFECTIVE.


                                     -7-
Case No. 4-10-04



                   ASSIGNMENT OF ERROR IV

      BECAUSE COUNTS II, III, AND IV EACH ALLEGED TWO
      OFFENSES, OR MORE, AND BECAUSE THE TRIAL
      COURT DID NOT DISPOSE OF EACH OF THE SEPARATE
      ALLEGED OFFENSES IN THESE COUNTS, THE
      RESULTING ENTRY WAS INEFFECTIVE TO ACHIEVE A
      FINAL, APPEALABLE ORDER.

                   ASSIGNMENT OF ERROR V

      THE PLEA IN THIS CASE WAS NOT KNOWING,
      VOLUNTARY, AND INTELLIGENT, IN VIOLATION OF
      THE OHIO CONSTITUTION AND OF THE UNITED
      STATES CONSTITUTION.

                   ASSIGNMENT OF ERROR VI

      THE PLEA, CONVICTION, AND SENTENCE ARE
      VOIDABLE AND SHOULD BE DEEMED VOID BECAUSE
      THE TRIAL COURT FAILED TO CONDUCT A HEARING
      PURSUANT TO R.C. § 2945.37, AN ERROR THAT IS
      JURISDICTIONAL.

                   ASSIGNMENT OF ERROR VIII

      THE OHIO STATUTE REGARDING MERGER IS
      UNCONSTITUTIONAL IN THAT THE DETERMINATION
      OF FACT NECESSARY TO DECIDE WHETHER MULTIPLE
      OFFENSES DID OR DID NOT HAVE A SEPARATE ANIMUS
      IS NOT PRESENTED TO A JURY, IN VIOLATION OF THE
      OHIO CONSTITUTION AND THE UNITED STATES
      CONSTITUTION, SUCH THAT IN THIS CASE, AS APPLIED
      TO THIS DEFENDANT, THE STATE SHOULD BE
      PRECLUDED FROM ARGUING “SEPARATE ANIMUS”
      WITHOUT A JURY VERDICT FINDING THAT THOSE
      FACTS NECESSARY TO ESTABLISH A SEPARATE
      ANIMUS, OR A STIPULATION ON THAT FACT OR FACTS
      BY THE ACCUSED WITH PROPER WAIVER OF THAT
      RIGHT.

                              -8-
Case No. 4-10-04




                         ASSIGNMENT OF ERROR IX

       MR. CHRISTIE WAS DENIED THE EFFECTIVE
       ASSISTANCE OF COUNSEL, IN VIOLATION OF HIS
       RIGHT THERETO AFFORDED HIM BY BOTH THE OHIO
       CONSTITUTION   AND   THE    UNITED   STATES
       CONSTITUTION.

       {¶16} For ease of discussion, we elect to address some of Christie’s

assignments of error together and out of the order they were presented.

           First, Fourth, Seventh, Eighth, and Ninth Assignments of Error

       {¶17} At the outset, we observe that Christie’s first, fourth, seventh, eighth,

and ninth assignments of error each raise issues which are outside the scope of our

review on this appeal pursuant to the Supreme Court of Ohio’s recent decision in

State v. Fischer, Slip Opinion No. 2010-Ohio-6238. The Court in Fischer held

that “[t]he scope of an appeal from a resentencing hearing in which a mandatory

term of postrelease control is imposed is limited to issues arising at the

resentencing hearing.” Id. at ¶ 40. Specifically, the Court held that the new

sentencing hearing “is limited to the proper imposition of postrelease control.” Id.

at ¶ 29.

       {¶18} In limiting the scope of appellate review from a postrelease control

resentencing hearing, the Court in Fischer stated that “res judicata still applies to

other aspects of the merits of a conviction, including the determination of guilt and

the lawful elements of the ensuing sentence.” Id. at ¶40. The issues raised by

                                         -9-
Case No. 4-10-04



Christie in his first, fourth, seventh, eighth, and ninth assignments of error should

have been addressed in a direct appeal of his sentence imposed in March of 1999.

However, Christie failed to timely file an appeal of that sentence. Because these

assignments of error address aspects of Christie’s case which are barred by res

judicata, the arguments pertaining to those assignments of error are now precluded

from review.    Accordingly, Christie’s first, fourth, seventh, eighth, and ninth

assignments of error are overruled.

               Second, Third, Fifth, and Sixth Assignments of Error

       {¶19} Christie’s second, third, fifth, and sixth assignments of error are

interrelated because they raise issues concerning the merits of Christie’s motion to

withdraw his guilty plea.      For ease of discussion, we elect to proceed by

addressing these assignments of error together.

       {¶20} In his second assignment of error, Christie argues that the trial court

erred when it denied his motion to withdraw his guilty plea. Specifically, Christie

argues that because his sentence was considered “void” pursuant to State v. Bezak,

his motion to withdraw his guilty plea is considered a “pre-sentencing” motion

and, therefore, should have been “liberally granted” by the trial court.

       {¶21} In addressing this contention, we again turn our discussion to the

recently decided Fischer case. The Supreme Court clarified the concept of “void

judgments” as it relates to postrelease control, and held that “when a judge fails to


                                        -10-
Case No. 4-10-04



impose statutorily mandated postrelease control as part of a defendant’s sentence,

that part of the sentence is void and must be set aside.. Neither the Constitution

nor common sense commands anything more.” Fischer, Slip Opinion No. 2010-

Ohio-6238, ¶ 26. (Emphasis in original).

       {¶22} The Supreme Court modified its holding in State v. Bezak and stated

that “only the offending portion of the sentence (which improperly imposed

postrelease control) is subject to review and correction.” Id. at ¶ 27. (Emphasis

added). With respect to the procedure for properly imposing postrelease control,

the Supreme Court clarified that “when an appellate court concludes that a

sentence imposed by a trial court is in part void, only the portion that is void may

be vacated or otherwise amended. Therefore, we hold that the new sentencing

hearing to which an offender is entitled under Bezak is limited to proper

imposition of postrelease control.” Id. at ¶ 28-29.

       {¶23} In applying the principles outlined in Fischer to the present case, we

conclude that, contrary to Christie’s assertion, his entire sentence was not rendered

“void” simply because the trial court failed to properly impose postrelease control

in the March 2, 1999 Judgment Entry setting forth his sentence. Rather, Fischer

clearly states that only the “offending portion” of the sentence—the improper

imposition of postrelease control—is considered void. Therefore, the unoffending

portion of Christie’s sentence—i.e. the remaining portion of his sentence not


                                        -11-
Case No. 4-10-04



related to the imposition of postrelease control—was properly imposed and

became final when it was journalized by the trial court in the March 2, 1999

Judgment Entry of Conviction and Sentence.

      {¶24} Consequently, when Christie filed his “Motion to Withdraw Plea or

Alternatively to Vacate Plea” on July 12, 2009, it was a “post-sentence” motion

because a substantial part of his sentence was final and unaffected by the minor

“offending portion” of the sentence relating to postrelease control which was

considered “void.” In making this distinction in the treatment of Christie’s motion

to withdraw his plea, we note that a “pre-sentence” motion to withdraw a guilty

plea is judged by a court under a more liberal standard and encouraged to be

“freely and liberally granted.” State v. Xie (1992), 62 Ohio St.3d 521, 527, 584

N.E.2d 715. However, in order for a court to grant a “post-sentence” motion to

withdraw a guilty plea, the defendant must establish the existence of a manifest

injustice, which is a much higher standard. State v. Smith (1977), 49 Ohio St.2d

261, 361 N.E.2d 1324.

      {¶25} In reaching our conclusion on this matter we are aware that State v.

Boswell, 121 Ohio St.3d 575, 2009-Ohio-1577, 906 N.E.2d 422, and its progeny

stand for the proposition that when postrelease control was improperly imposed in

a sentence, a defendant’s motion to withdraw a guilty plea is treated as a “pre-

sentence” motion because the entire sentence is considered “void” under Bezak.


                                       -12-
Case No. 4-10-04



However, in light of the principles recently announced in Fischer, which modifies

the ruling Bezak by holding that the sentence is only “in part void,” we believe that

reviewing Christie’s motion to withdraw his guilty plea as a “post-sentence”

motion is more consistent with the Court’s more recent decision on the matter.1

       {¶26} Having determined that Christie’s motion to withdraw his guilty plea

is a “post-sentence” motion, we will next address the merits of his motion.

Criminal Rule 32.1 governs motions to withdraw guilty pleas, and provides, “[a]

motion to withdraw a plea of guilty or no contest may be made only before

sentence is imposed; but to correct manifest injustice the court after sentence may

set aside the judgment of conviction and permit the defendant to withdraw his or

her plea.” Crim.R. 32.1.

       {¶27} As previously mentioned, a motion to withdraw a plea filed after a

defendant is sentenced will be granted only to correct a manifest injustice with the

burden of establishing the existence of a manifest injustice being placed upon the


1
  We note that in Fischer, the Supreme Court declined to revisit its previous decisions in
State v. Boswell, 121 Ohio St.3d 575, 2009-Ohio-1577, 906 N.E.2d 422 and State v.
Singleton, 124 Ohio St.3d 173, 2009-Ohio-6434, 920 N.E.2d 958. (Singleton held that in
cases where postrelease control was improperly imposed, the defendants who were
sentenced prior to the enactment of R.C. 2929.191 received a de novo sentencing hearing.
Those defendants who were sentenced after the enactment of the statute were entitled to a
correction of their sentence pursuant to the procedure outlined in R.C. 2929.191(C). The
rationale underpinning these cases was that the entire sentence was either “void” or
“voidable,” depending on when the original sentencing occurred. However, given the
holding in Fischer that a sentence is only “in part void,” as it relates to the postrelease
control portion, we believe it is implicit in Fischer that Christie’s motion to withdraw his
guilty plea is to be treated as a “post-sentence” motion.
                                           -13-
Case No. 4-10-04



individual seeking vacation of the plea. Crim.R. 32.1; State v. Smith (1977), 49

Ohio St.2d 261, 361 N.E.2d 1324. A manifest injustice is an exceptional defect in

the plea proceedings, State v. Vogelsong, 3rd Dist. No. 5-06-60, 2007-Ohio-4935,

¶ 12, or a “ ‘clear or openly unjust act.’ ” State v. Walling, 3rd Dist. No. 17-04-12,

2005-Ohio-428, ¶ 6, quoting State ex rel. Schneider v. Kreiner, 83 Ohio St.3d

203, 208, 699 N.E.2d 83, 1998-Ohio-271. “Accordingly, a post-sentence motion

to withdraw a guilty plea is only granted in ‘extraordinary cases.’ ” State v.

Driskill, 3rd Dist. Nos. 10-08-10, 10-08-11, 2009-Ohio-2100, ¶ 32, quoting Smith,

supra. Moreover, an appellate court will not disturb a trial court’s denial of a

motion to withdraw a guilty plea absent an abuse of discretion. State v. Nathan

(1995), 99 Ohio App.3d 722, 725, 651 N.E.2d 1044, citing State v. Smith, supra.

Abuse of discretion “connotes more than an error of law or judgment; it implies

that the court’s attitude is unreasonable, arbitrary or unconscionable.” Blakemore

v. Blakemore (1983), 5 Ohio St.3d 217, 219, 450 N.E.2d 1140.

       {¶28} Christie’s third, fifth, and sixth2 assignments of error assert

individual grounds to support his motion to withdraw his guilty plea. In particular,

Christie argues that his plea was ineffective because: 1) the trial court failed to

hold a separate hearing to determine his competency; 2) the indictment was


2
  We will address Christie’s sixth assignment of error insofar as it relates to his motion to
withdraw his guilty plea. However, his arguments under this assignment of error which
relate to his conviction and sentence should have been raised on a direct appeal and are
now considered to be precluded by res judicata pursuant to Fischer.
                                            -14-
Case No. 4-10-04



defective because it contained two subsections relating to each offense; 3) the trial

court improperly informed him about merger; and 4) the trial court failed to advise

him about the possibility of judicial release. We will address each of Christie’s

contentions in turn.

       {¶29} Christie maintains that upon accepting his motion to determine his

competency to stand trial and his NGRI plea, the trial court was required to hold a

hearing on the matter. Christie now argues that the trial court’s failure to conduct

a hearing rendered his plea voidable. Generally, a trial court is constitutionally

required to hold an evidentiary competency hearing “whenever there are sufficient

indicia of incompetency to call into doubt [the] defendant’s competency to stand

trial.” State v. Were, 94 Ohio St.3d 173,175, 2002-Ohio-481, 761 N.E.2d 591.

However, the failure to hold a hearing may be harmless error where the record

fails to reveal sufficient indicia of incompetency. State v. Bock (1986), 28 Ohio

St.3d 108, 110, 502 N.E.2d 1016, citing Drope v. Missouri (1975), 420 U.S. 162,

180, 95 S.Ct. 896, 908. Moreover, a trial court’s finding that a defendant is

competent to stand trial must be upheld where there is reliable and credible

evidence to support that finding, because deference must be given to the trial

court’s ability to see and hear what goes on in its courtroom. State v. Vrabel, 99

Ohio St.3d 184, 2003-Ohio-3193, 790 N.E.2d 303, ¶33.




                                        -15-
Case No. 4-10-04



      {¶30} After reviewing the record, we find that the record fails to contain

sufficient indicia of Christie’s incompetence.     The record demonstrates that

evaluations of Christie’s competence to stand trial as well as the validity of his

NGRI plea were conducted by the Court Diagnosis and Treatment Center pursuant

to the trial court’s order. The evaluations unequivocally found that there was no

psychiatric or intellectual impediment to Christie’s competence to stand trial, and

that regarding his NRGI plea, Christie did not suffer from any signs or symptoms

of mental illness which would have prevented him from differentiating right from

wrong at the time he committed the offenses stated in the indictment. Moreover,

neither Christie nor his counsel objected during the plea and sentencing

proceedings to the fact that a separate hearing on competency and the NGRI plea

was not held.      Rather, they both acknowledged that the evaluations were

performed and that the findings contained in those reports indicated that Christie

was competent to stand trial and that his NGRI plea was not supported by the

evidence. (Feb. 18, 1999 Hrg. at p.2; March 2, 1999 Hrg. at p.2-3).

      {¶31} Therefore, because the record lacks any indicia of Christie’s

incompetency and fails to substantiate his NGRI plea, we conclude that the trial

court’s failure to hold a hearing on the matter was harmless error. Therefore,

despite his unsupported contention, Christie’s plea was not rendered “voidable.”




                                       -16-
Case No. 4-10-04



       {¶32} Next, Christie argues that counts two, three, and four each alleged

more than one offense, and therefore at the time of the plea, he did not know to

which offense he ultimately pled. Christie maintains that this rendered his plea

ineffective because it was not made knowingly, voluntarily, and intelligently. We

initially note that in his motion to withdraw his guilty plea, Christie only raised

this argument as to counts two and three, the two kidnapping charges. It is only on

appeal that Christie first raises this argument as it relates to count four, the

aggravated burglary charge. Nevertheless, we will review Christie’s argument on

this point as to each count.

       {¶33} Count two of the indictment alleged that Christie “did knowingly, by

force, threat or deception, remove another from the place where the other person

was found or restrain the liberty of the victim, to facilitate the commission of any

felony or with the purpose to terrorize, or inflict serious physical harm on the said

victim, in violation of [R.C.] 2905.01(A)(2) and (A)(3), Kidnapping, a felony of

the first degree[.]” (Indictment, Dec. 3, 1998 p.1).

       {¶34} We note that as to count three, our review of the record reveals that

even though two subsections of the kidnapping statute are cited, the language

contained in count three only correlates to one subsection, specifically R.C

2905.01(A)(3). In particular, count three alleged that Christie, “did knowingly, by

force, threat or deception, remove another from the place where the other person


                                        -17-
Case No. 4-10-04



was found or restrain the liberty of the victim, with purpose to terrorize, or inflict

serious physical harm on another person, in violation of [R.C.] 2905.01(A)(2) and

(3)[.]” (Id. p.1-2).

       {¶35} Count four of the indictment alleged that Christie “did, by force,

stealth, or deception, trespass in an occupied structure, or in a separately secured

or separately occupied portion of an occupied structure, when another person was

present, with purpose to commit therein a criminal offense, and the said Chad D.

Christie inflicted, or attempted or threatened to inflict physical harm on another

person, and/or had a deadly weapon on or about his person or under his control, in

violation of [R.C.] 2911.11(A)(1) and (A)(2), Aggravated Burglary, a felony of the

first degree[.]” (Id. p.2)

       {¶36} Both the Bill of Particulars and the prosecution’s recitation of the

facts at the change of plea hearing specified the following. Count two pertained to

evidence showing that Christie ordered his wife, Anetta, at gunpoint from an

upstairs bedroom where she was sleeping to the downstairs living area where he

then proceeded to shoot her in the head with a 12-gauge pump shotgun, causing

her serious physical harm. Count three pertained to evidence showing that upon

entering the downstairs living area of the residence, Christie held a 12-gauge

pump shotgun to his wife’s sister, Kim Riblet’s, head and ordered her at gunpoint

to go to the upstairs of the residence to locate his wife in one of the bedrooms.


                                        -18-
Case No. 4-10-04



With respect to count four, the charge was predicated on evidence demonstrating

that Christie entered the Riblet residence without permission from the owner or

occupants, through a window with a 12-gauge pump shotgun in his possession,

which he fired at his wife, causing her serious physical harm.

       {¶37} Christie now argues, over ten years later, that his plea was ineffective

because counts two, three, and four each listed two subsections of the offense and

therefore he did not know to which subsection he was pleading guilty. On appeal,

Christie cites no authority mandating that only one subsection of an offense be

listed in an indictment, and that the defendant can subsequently only plea to one

subsection. To the contrary, the Ohio Criminal Rules of Procedure state that “[i]t

may be alleged in a single count that the means by which the defendant committed

the offense are unknown or that the defendant committed it by one or more

specified means. Each count of the indictment or information shall state the

numerical designation of the statute that the defendant is alleged to have violated.”

Crim.R. 7(B). (Emphasis added).

       {¶38} Moreover,    despite   Christie’s   contention,     the   record   clearly

demonstrates that he was fully apprised that he was pleading to two counts of

kidnapping and one count of aggravated burglary having committed each offense

by two separate means. The trial court also informed Christie that he would

receive one prison term for each count, and in fact the trial court only imposed one


                                        -19-
Case No. 4-10-04



sentence for each count; which dispels Christie’s argument that he was charged

with or improperly sentenced to two different offenses in a single count.

Furthermore, at no point during the change of plea hearing did Christie express his

confusion about what he was pleading to or object to the charges listed in the

indictment.

       {¶39} In addition, when the trial court sentenced Christie, it did not impose

the maximum prison term on any of the counts even though it fully apprised him

of the possibility that he could receive the maximum term on each count upon

tendering his guilty plea. The trial court further advised Christie that it was not

bound to follow the sentence stated in the plea agreement, in which the

prosecution recommended an aggregate twenty-five-year prison term for the

charges. Moreover, even though it was within the trial court’s authority to order

each prison term on all four counts to run consecutively, the trial court ordered the

prison term for the aggravated burglary to run concurrent to the sentence for the

other three counts.

       {¶40} In short, Christie failed to demonstrate that he suffered any prejudice

in the sentencing let alone a manifest injustice which would warrant the court to

allow him to withdraw his guilty plea on this basis.

       {¶41} Christie also argues that the trial court improperly informed him of

merger. Specifically, Christie alleges that counts two, three, and four were allied


                                        -20-
Case No. 4-10-04



offenses and should have merged at sentencing. Christie now contends that had he

known this information, he would not have tendered his guilty plea. At the outset,

we note that Christie simply summarily argues that the two kidnapping and

aggravated burglary convictions should have merged because they were allied

offenses, and does not separately argue the particular claimed error, nor does he

provide any reasons in support his contentions. App.R.16(A)(7). Accordingly, we

may disregard this argument pursuant to App.R.12(A)(2). Nevertheless, in light of

the recent Supreme Court of Ohio decision in State v. Johnson, we do not find that

the two counts of kidnapping and the aggravated burglary charge were allied

offenses that should have merged at sentencing. State v. Johnson, Slip Opinion

No. 2010-Ohio-6314 (holding that when determining whether two offenses are

allied offenses of similar import subject to merger, the conduct of the accused

under the facts of the particular case must be considered).

       {¶42} As previously mentioned, Christie committed one act of aggravated

burglary when he stealthily crawled through the back window of his sister-in-

law’s residence with a 12-gauge shotgun loaded with deer slugs. After entering

the residence, he kidnapped two different victims. In the first instance, he ordered

his sister-in-law upstairs at gunpoint to find his wife. Once he located his wife, he

marched his wife downstairs at gunpoint, where he then shot her. Based on these

facts, we do not find that counts two, three, and four were allied offenses and


                                        -21-
Case No. 4-10-04



subject to merger.    Moreover, because Christie fails to cite any authority to

support his contention that they should have been merged, we decline to further

develop his argument for him.

       {¶43} As the last remaining ground to support his motion to withdraw his

guilty plea, Christie argues that the trial court erred when it informed him that he

was not eligible for community control. At the change of plea hearing, the trial

court described the possible prison terms for each count and properly informed

Christie of postrelease control and the sanctions for violating postrelease control.

The trial court also explained to Christie that the firearm specification attached to

the attempted murder charge carried with it a mandatory three-year prison term.

Accordingly, Christie was advised that if he chose to enter a guilty plea pursuant

the negotiated agreement, he would be required to serve prison time.

       {¶44} Specifically, Christie maintains that the trial court failed to inform

him of the possibility of community control “by way of judicial release.” (Appt.

Brief p.15). Again, Christie fails to cite any authority which requires a trial court

to inform the defendant of the possibility of judicial release. In fact, there is

nothing in Crim.R. 11 which requires a trial court to advise the defendant of all the

possible scenarios—i.e. that judicial release could “in theory” be imposed, prior to

accepting the defendant’s guilty plea. Moreover, because Christie was sentenced

to a prison term of twenty-five years he is not an “eligible offender” under the


                                        -22-
Case No. 4-10-04



judicial release statute which limits the availability of judicial release to offenders

who are serving a prison term of ten years or less.            See R.C. 2929.20(A).

Accordingly, Christie has failed to demonstrate that the trial court’s failure to

advise him of an attenuated possibility that judicial release could be granted in the

future resulted in a manifest injustice.

       {¶45} After reviewing the record before us, we conclude that Christie failed

to establish the existence of a manifest injustice on any of the grounds alleged.

Accordingly, the trial court did not abuse its discretion in denying Christie’s

motion to withdraw his guilty plea.         Christie’s second, third, fifth, and sixth

assignments of error are, therefore, overruled.

       {¶46} For all these reasons, the judgment of the Defiance County Court of

Common Pleas is affirmed.

                                                                 Judgment Affirmed

PRESTON, J., concurs



Rogers, P.J., Concurring Separately

       {¶47} I concur with the result reached by the majority. However, as to the

second, third, fifth, and sixth assignments of error, all of which address the trial

court’s denial of his motion to withdraw his plea, I would not discuss the merits of

such motion.


                                           -23-
Case No. 4-10-04



       {¶48} First, the trial court has no authority to even consider a motion to

withdraw a plea after an original appeal, or, if no appeal is taken, after the time for

filing the original appeal has passed. State v. Coats, 3d Dist. Nos. 10-10-05, 10-

10-06, 2010-Ohio-4822, ¶18, citing State v. Ketterer, 126 Ohio St.3d 448, 2010-

Ohio-3831, ¶61. Second, even if the trial court had authority to consider the

motion, a decision that could have been appealed to this Court, but was not, is res

judicata. Id. at ¶16.

       {¶49} Therefore, I would have overruled the second, third, fifth, and sixth

assignments of error without discussion as to the background or merits of

Appellant’s motion.



/jnc




                                         -24-